Citation Nr: 1119554	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-27 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include esophagitis, hiatal hernia, gastroesophageal reflux disease (GERD), and a gastric ulcer.  

2.  Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis and plantar fibromatosis. 

3.  Entitlement to an initial compensable rating for tinea versicolor.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss. 

5.  Entitlement to an initial compensable rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to November 1978 and from September 2004 to September 2006, with additional service in the U.S. Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, dated in February 2007 and April 2007.  In its February 2007 decision, the RO granted service connection for tinea versicolor, assigning a noncompensable evaluation effective September 27, 2006; granted service connection for bilateral hearing loss, assigning a noncompensable evaluation, effective September 27, 2006; and granted service connection for migraine headaches, assigning a noncompensable evaluation effective September 27, 2006.  Subsequently, in its April 2006 decision, the RO denied entitlement to service connection for a bilateral foot disability and denied entitlement to service connection for a gastric ulcer.  

With regard to the Veteran's gastrointestinal disorder claim, the Veteran's service treatment records and VA examination reports indicate that he has been diagnosed with esophagitis, hiatal hernia, GERD, and a gastric ulcer, and is currently being treated for heartburn.  In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim of entitlement to service connection for a gastric ulcer has been recharacterized as a claim of entitlement to service connection for a gastrointestinal disorder, to include esophagitis, hiatal hernia, GERD, and a gastric ulcer, as reflected on the cover page.

Similarly, with regard to the Veteran's bilateral foot disability claim, the Veteran's VA treatment records indicate that he has been diagnosed with plantar fibroma of the right foot, a cystic lesion of the medial band of the plantar fascia of the right foot, and plantar fasciitis, and has been undergoing VA treatment for bilateral foot pain.  As noted above, in Clemons, the Court held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Accordingly, the Veteran's claim of entitlement to service connection for a bilateral foot disability has been recharacterized as a claim of entitlement to service connection for a bilateral foot disability, to include plantar fasciitis and plantar fibromatosis, as reflected on the cover page.

The issues of entitlement to service connection for a foot disability, entitlement to service connection for a gastric ulcer, and entitlement to an initial compensable evaluation for migraine headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinea versicolor does not affect at least five percent of his entire body or at least five percent of his exposed areas, and has never required intermittent systemic therapy such as use of corticosteroids or other immunosuppressive drugs.  

2.  The Veteran's bilateral hearing loss is manifested by level I hearing in his right ear and level I hearing in his left ear



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for tinea versicolor are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.114, 4.118, Diagnostic Code (DCs) 7806, 7813 (2010).

2.  The criteria for an initial compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, in regard to his tinea versicolor and bilateral hearing loss claims, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in November 2006, before service connection for tinea versicolor and bilateral hearing was granted, was legally sufficient, VA's duty to notify with regard to these claims has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records, and has provided him with three VA skin examinations, two VA audiological examinations, and a general VA examination.  There is no indication from the claims file that the Veteran has received private treatment for his tinea versicolor or his bilateral hearing loss, and accordingly, no such records could be obtained.  The RO also attempted to substantiate the Veteran's claim by scheduling him for a hearing before a Decision Review Officer (DRO) in October 2008; however, the Veteran failed to report to the hearing.  

The Board notes that, in a December 2009 statement, the Veteran's representative asserted that the Veteran's tinea versicolor and bilateral hearing loss have worsened since his September 2008 audiological examination and his August 2009 VA skin examination.  However, the Board finds that a remand for new VA examinations is not necessary in this case.  In this regard, the Board notes that the evidence of record, including the December 2006 general VA examination, December 2006 audiological examination, September 2008 skin examination, September 2008 audiological examination, August 2009 skin examination, VA treatment records dated through June 2008, and the Veteran's statements in support of his claims, adequately describe the current level of disability resulting from his tinea versicolor and bilateral hearing loss.  As such, the Board finds that no prejudice results to the Veteran in adjudicating his claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his tinea versicolor and bilateral hearing loss.  

With regard to the VA audiological examinations of record, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, when conducting such examinations, in addition to dictating objective test results, the VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  Significantly, however, the Board points out that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this case, the December 2006 VA examiner noted that the Veteran had difficulty following group conversations, and the September 2008 VA examiner noted that the Veteran experienced great difficulty trying to understand conversations.  In this regard, the Board acknowledges that the December 2006 or the September 2008 VA examiners both failed to specifically address the occupational functioning effects caused by the Veteran's bilateral hearing loss.  Significantly, however, the Board finds that the evidence of record, including the December 2006 and September 2008 VA examination reports, VA treatment records dated from December 2006 to June 2008, and the Veteran's statements in support of his claim, adequately describes the occupational functioning effects caused by the Veteran's bilateral hearing loss.  Therefore, while the December 2006 and the September 2008 VA examinations are defective under Martinak, the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  However, as discussed below, because the level of impairment associated with the Veteran's residuals of cyst removal from the right cheek has been relatively stable throughout the appeal period, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).



A.  Tinea Versicolor

The Veteran was initially granted service connection for tinea versicolor in February 2007 and was assigned a noncompensable disability rating under 38 C.F.R. § 4.118, DC 7813, effective September 27, 2006.  The Veteran disagrees with this assignment and contends that a higher, compensable rating is warranted.  

At the outset, the Board notes that, the Veteran initially filed his claim for service connection for tinea versicolor in September 2006, and that during the pendency of his appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the skin regulations will not be applied here.  See id.  

As noted above, the Veteran's tinea versicolor has been assigned a noncompensable evaluation under 38 C.F.R. § 4.118, DC 7813, which evaluates dermatophytosis (i.e., ringworm, tinea corporis of the body, tinea capitis of the head, tinea pedis of the feet, tinea barbae of the beard area, tinea unguium of the nails, and tinea cruris of the inguinal area).  Pursuant to DC 7813, dermatophytosis is to be rated as disfigurement of the head, face, or neck under DC 7800; as a scar under DC 7801, 7802, 7803, 7804, or 7805; or as dermatitis or eczema under DC 7806, depending upon the predominant disability.  In this case, DCs 7806 is the only diagnostic code applicable, as the affected parts are the chest, back, abdomen, and arms, not the head, face, or neck; there is no evidence of record of superficial, unstable, or painful scarring associated with the Veteran's tinea versicolor, and there is no evidence of record indicating that the Veteran's tinea versicolor causes limitation of motion of the affected part or any limitation of function.  See 38 C.F.R. § 4.118 DCs 7800-7805.   Rather, as discussed in more detail below, the Veteran's tinea versicolor is manifested by erythmic, whitish spots and constant itching of the affected areas, and has not interfered with the Veteran's occupation or his activities of daily living.  

Pursuant to DC 7806, a zero percent evaluation is assigned where dermatatitis or eczema affects less than five percent of the entire body, or less than five percent of the exposed areas affected; or where no more than topical therapy has been required during the past 12-month period.  A 10 percent evaluation is assigned where at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of the exposed areas have been affected; or where intermittent systemic therapy, such as use of corticosteroids or other immunosuppressive drugs has been required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned where 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas has been affected; or where systemic therapy, such as use of corticosteroids or other immunosuppressive drugs has been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Finally, a 60 percent evaluation is assigned in cases where more than 40 percent of the entire body, or more than 40 percent of exposed areas has been affected; or where constant or near-constant systemic therapy, such as use of corticosteroids or other immunosuppressive drugs has been required during the past 12-month period.  

The Board acknowledges that there is some medical evidence of record pertaining to the current severity of the Veteran's tinea pedis and dermatophytosis of the feet.  See VA treatment records dated in January 2008, February 2008, and April 2008.  Significantly, however, the Veteran is not service connected for tinea pedis or dermatophytosis of the feet; rather, the only skin condition for which service connection is in effect is tinea versicolor.  Moreover, the Board notes that entitlement to an initial compensable rating for his service-connected tinea versicolor is the only skin claim currently on appeal.  As such, the Board will not herein discuss the evidence of record regarding the current severity of his other skin conditions, namely tinea pedis and dermatophytosis of the feet, but will instead only focus on the evidence of record pertaining to his service-connected tinea versicolor.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

At his December 2006 VA examination, the Veteran reported that, during service, in the summer of 2006, he was prescribed Benadryl and a topical medication for whitish spots on his chest, back, and the soles of both feet, but that such treatment had not resolved his problem.  Additionally, the Veteran reported that he had since been prescribed further topical medications, as well as a medicinal soap, which had improved his symptoms and which he continued to use.  The Veteran also reported that his skin condition had not affected his ability to work or his ability to perform his activities of daily living.  On examination, the Veteran had black nevi on the lateral aspect of the right leg, which had been present since birth, as well as rounded, mildly hyperpigmented, and mildly corrugated patches on the back and chest.  Additionally, the examiner noted that the Veteran had no scars, lesions, or deformities of the head, face, or neck, and had no lesions on his chest.  Based on this examination, the examiner diagnosed the Veteran with tinea versicolor.  

Subsequently, during VA treatment in February 2007, an examination of the skin was negative, and the doctor noted that the Veteran had no skin lesions or dryness.  Additionally, during VA treatment in December 2007 and April 2008, the Veteran was noted to have negative skin examinations.  

Thereafter, in September 2008, the Veteran was afforded a VA skin examination. At that time, the Veteran reported that his skin condition had been progressive and constant since its onset in 2004, but stated that he had not been undergoing any treatment for this condition.  In this regard, the Veteran reported that he had not undergone any skin treatment within the last year, and that previous treatments had not improved his condition.  Regarding his current symptomatology, the Veteran stated that he experienced itching when his skin was exposed to the sun and/or while sweating.  On examination, the Veteran was noted to have multiple erythematous, scaly, rounded patches on his back and in the left thoracic region.   Based on this examination, the examiner diagnosed the Veteran with tinea versicolor, noting that this condition had progressively worsened since the Veteran's last examination.   

Finally, in August 2009, the Veteran was afforded another VA skin examination.  At that time, the Veteran reported that his skin condition was manifested by a rash with erythmic, whitish spots and constant itching.  The Veteran also indicated that he was not currently undergoing any treatment for these symptoms, specifically reporting that, while he had used a topical treatment for his skin in the past, he had not used such treatment within the past twelve months.  In this regard, the examiner reported that the Veteran had never been treated with corticosteroids or immunosuppressives.  On examination, the Veteran had circular dark spots/lesions on his back, chest, abdomen, and arms which affected less than five percent of his total body area, and none of his exposed areas.  The examiner then went on to diagnose the Veteran with tinea versicolor.  

Based on a thorough review of all of the evidence of record, the Board finds that the Veteran's tinea versicolor does not warrant a compensable rating under 38 C.F.R. § 4.118, DC 7806.  In this regard, the Board acknowledges that the September 2008 VA examiner reported that the Veteran's tinea versicolor had progressively worsened since his last examination.  Significantly, however, the Board highlights that at no point during the pendency of this appeal has the Veteran's tinea versicolor been noted to affect at least five percent of the Veteran's entire body, or at least five percent of his exposed areas affected.  Rather, at his December 2006 VA examination, the Veteran was noted to have no scars, lesions, or deformities of the head, face, or neck (i.e., his exposed areas); the only skin conditions noted by the September 2008 VA examiner were erythematous, scaly, rounded patches on his back and left thoracic region; and at his August 2009 VA examination, the examiner noted that the Veteran's tinea versicolor affected less than five percent of his total body area, and none of his exposed areas.

The evidence of record also fails to show that the Veteran's tinea versicolor has required any intermittent systemic therapy, such as use of corticosteroids or other immunosuppressive drugs, during the past 12-month period.  In this regard, the Board acknowledges that, at the time of his December 2006 VA examination, the Veteran reported that, during service, he had been prescribed Benadryl and a topical medication for whitish spots on his chest, back, and the soles of both feet, but that such treatment had not resolved his problem; and that he had since been prescribed further topical medications, as well as a medicinal soap, which had improved his symptoms and which he continued to use.  Significantly, however, at his subsequent September 2008 VA examination, the Veteran reported that he had not undergone any skin treatment within the past year.  Moreover, at his August 2009 VA examination, the Veteran stated that he was not currently undergoing any treatment for his skin symptomatology, specifically reporting that, while he had used a topical treatment for his skin in the past, he had not used such treatment within the past twelve months.  Furthermore, the August 2009 VA examiner reported that the Veteran had never been treated with corticosteroids or immunosuppressives.  

Accordingly, because the Veteran's tinea versicolor does not affect at least five percent of his entire body, or at least five percent of his exposed areas, and has never required intermittent systemic therapy, such as use of corticosteroids or other immunosuppressive drugs, an initial compensable rating is not warranted in this case.  Therefore, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable rating for tinea versicolor, and as such, the Veteran's claim for an increased rating for tinea versicolor is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

B.  Bilateral Hearing Loss

The Veteran was initially granted service connection for bilateral hearing loss in February 2007 and was assigned a noncompensable disability rating under 38 C.F.R. § 4.85, DC 6100, effective September 27, 2006.  The Veteran disagrees with this assignment and contends that a higher, compensable rating is warranted.  Specifically, the Veteran contends that, insofar as he now must wear hearing aids, he is entitled to a higher, compensable disability evaluation for his bilateral hearing loss.  See January 2008 notice of disagreement.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  
	
In December 2006, the Veteran was afforded a VA audiological examination, the results of which are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
45
35
LEFT
10
10
10
40
40

The average pure tone threshold in the Veteran's right ear was 28 decibels, and the average pure tone threshold in his left ear was 25 decibels.  On the Maryland CNC test, the Veteran received a score of 96 percent for the right ear and 100 percent for the left ear for word recognition.  At the time of his examination, the Veteran reported that he had difficulty following group conversations.  Based on his examination results, the examiner diagnosed the Veteran with hearing within normal limits from 500 Hertz to 2000 Hertz, sloping to mild to moderate sensorineural hearing loss from 3000 Hertz to 4000 Hertz in the right ear; and hearing within normal limits from 500 Hertz to 2000 Hertz, sloping to mild sensorineural hearing loss from 3000 Hertz to 4000 Hertz in the left ear.  

These results equate to an assignment of level I hearing for the Veteran's right ear and level I for his left ear, which merits a noncompensable rating using Table VI.  Table VIA is not available to the Veteran for either ear because 1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  

Subsequently, during VA treatment in February 2007, the Veteran was noted to negative ear examination.  Thereafter, during VA treatment in January 2008, further audiological testing was conducted, the results of which are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
45
35
LEFT
10
10
10
45
40

The average pure tone threshold in the Veteran's right ear was 31 decibels, and the average pure tone threshold in his left ear was 26 decibels.  On the Maryland CNC test, the Veteran received a score of 100 percent for the right ear and 100 percent for the left ear for word recognition.  Based on this evaluation, the doctor diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right ear, and mild to severe sensorineural hearing loss in the left ear.  At that time, impressions were taken for hearing aids, which the Veteran received the following month, in February 2008.   

These results equate to an assignment of level I hearing for the Veteran's right ear and level I for his left ear, which merits a noncompensable rating using Table VI.  Again, Table VIA is not available to the Veteran for either ear because 1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  

Finally, in September 2008, the Veteran was afforded another VA audiological examination, the results of which are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
16
20
45
50
44
LEFT
18
20
15
50
45

The average pure tone threshold in the Veteran's right ear was 40 decibels, and the average pure tone threshold in his left ear was 33 decibels.  On the Maryland CNC test, the Veteran received a score of 100 percent for the right ear and 100 percent for the left ear for word recognition.  Additionally, at this examination, the Veteran reported that he experienced great difficulty trying to understand conversations, and stated that his hearing loss had been progressive.  Based on these results, the examiner diagnosed the Veteran with normal hearing from 250 Hertz to 1000 Hertz, sloping to moderate to moderately severe hearing loss from 2000 Hertz to 8000 Hertz in the right ear; and normal hearing from 250 Hertz to 2000 Hertz, sloping to moderate hearing loss from 3000 Hertz to 8000 Hertz in the left ear.   

These results equate to an assignment of level I hearing for the Veteran's right ear and level I for his left ear, which merits a noncompensable rating using Table VI.  Again, Table VIA is not available to the Veteran for either ear because 1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  

Although the Veteran contends that a higher, compensable evaluation is warranted for his bilateral hearing loss, the disability rating schedule is applied mechanically based on the results of audiometric testing.  As such, because the evidence fails to establish a compensable rating under 38 C.F.R. § 4.85, DC 6100, at any time during the appellate period, the Veteran's claim for an increased rating for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's tinea versicolor and bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe these disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for these claims.  


ORDER

Entitlement to an initial compensable rating for tinea versicolor is denied. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's private and VA treatment records, the Veteran should be afforded VA examinations assessing whether he has a bilateral foot disability that is related to service and whether he has a gastrointestinal disorder that is related to service, and the Veteran should be afforded a VA examination assessing the current nature, extent, and severity of his service-connected migraine headaches.  

The Board finds that a VA examination and medical opinion assessing whether the Veteran has a gastrointestinal disability that is related to service is necessary to render a decision in this case.  In making this determination, the Board acknowledges that, in December 2006, the Veteran was afforded a general VA examination, which included a gastrointestinal examination.  At that time, the Veteran reported that he initially began having the symptoms of heartburn in 2005, reporting that, during service, he underwent an endoscopic examination that revealed inflammation of the esophagus and a gastric ulcer, which were successfully treated.  The Veteran also reported that he currently experienced mild heartburn depending on the type of food he ingested.  In this regard, the Veteran reported that he currently took Protonix daily, and occasionally took Ranitidine before a known irritating food was ingested.  At this examination, the examiner reviewed the Veteran's in-service diagnostic studies, including esofago-gastroduodenoscopies conducted in November 2005 and May 2006, noting that the November 2005 esofago-gastroduodenoscopy revealed Grade B esophagitis, hiatal hernia, and a gastric ulcer without hemorrhage; and that the May 2006 esofago-gastroduodenoscopy revealed Grade A esophagitis of the lower portion of the esophagus, hiatal hernia, GERD, and a healed gastric ulcer in the antrum.  Based on this examination, the examiner diagnosed the Veteran with GERD, a hiatal hernia, a resolved gastric ulcer, and resolved Grade A esophagitis.  Significantly, however, the examiner failed to provide an opinion as to the etiology of the Veteran's currently diagnosed GERD and/or hiatal hernia.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded in order to afford the Veteran another examination assessing whether the Veteran has a current gastrointestinal disorder that is related to service.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  
 
The Board also finds that a VA examination and medical opinion assessing whether the Veteran has a bilateral foot disability that is related to service is necessary to render a decision in this case.  In making this determination, the Board acknowledges that, in December 2006, the Veteran was afforded a general VA examination, which included an examination of his feet.  At that time, the Veteran reported that, he had experienced pain in his heels since active service (i.e., since April or May 2006), which was stabbing in nature and was constant while he was standing.  On examination, the Veteran had no pain, tenderness, swelling, or limited motion; had an adequate arch bilaterally; and was able stand on the tip of his toes and on his heels without symptomatology.  Based on this examination, the examiner reported that she could find no abnormalities of the feet that could explain the Veteran's reported symptoms.  

Significantly, however, the Board notes that, following the December 2006 VA examination, during VA treatment in December 2007, the Veteran was diagnosed with plantar fasciitis; during VA treatment in January 2008, he was diagnosed with plantar fibroma of the right foot and was evaluated for a trigger point injection for plantar fasciitis of the right foot; and during VA treatment in February 2008, he was diagnosed with a cystic lesion of the medial band of the plantar fascia of the right foot.  As such, the Board finds that another VA examination of the feet is necessary to determine whether any of the Veteran's currently diagnosed foot disabilities are related to his military service.  See 38 U.S.C.A. § 5103A (d) (West 2002) (VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Further, the Board finds that a VA examination assessing the current nature, extent, and severity of the Veteran's migraine headaches is necessary to render a decision in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA neurological examination August 2008.  Significantly, however, the Board finds that the results of the August 2008 VA examination are internally inconsistent, thereby rendering the examination inadequate for rating purposes.  In this regard, the Board notes that the August 2008 VA examiner concluded that the Veteran's headaches were not prostrating insofar as ordinary activity was possible.  Significantly, however, the examiner then went on to report that the Veteran's migraine headaches had a significant functional effect on his occupation insofar as they lasted for over two days at a time, caused increased absenteeism, and resulted in tiredness and decreased stamina. Moreover, the examiner reported that the Veteran's migraine headaches affected his activities of daily living insofar as they prevented exercise, sports, and traveling; had a moderate effect on his ability to do chores; and had a mild effect on his ability to shop.  As such, the findings and opinions of the August 2008 VA examiner appear to be in contradiction with each other.  

Additionally, the Board notes that the August 2008 VA examiner's conclusion that the Veteran's migraine headaches are not prostrating is inconsistent with the other evidence of record, including the Veteran's VA treatment records and the December 2006 VA examination report.  In this regard, the Board notes that, at the time of his December 2006 VA examination, the examiner noted that the Veteran experienced  several prostrating headaches during service in Iraq (i.e., up to five), and had experienced at least eight prostrating headaches since separation from service (i.e., in the three month period from September 2006 to December 2006).  Further, in January 2007, the Veteran underwent a VA neurological consultation, at which time the doctor noted that the Veteran had been experiencing headaches that were "oppressive" in nature.  Moreover, during VA treatment in March 2008, the Veteran reported having two significant episodes of migraine pain per week, with ten out of ten pain.  Further, the Board highlights that, although the August 2008 VA examiner stated that he had reviewed the Veteran's medical records, he also indicated that the Veteran's claims file had not been requested, and as such, it appears as if the examiner's opinion regarding the current severity of the Veteran's migraine headaches was not a fully informed one.  

Accordingly, given these discrepancies and the fact that the VA examination is now almost four years old, and because the examiner's opinion was offered without a review of the claims file, the Board finds that another VA examination by is necessary to resolve any inconsistencies in the record, and to assess the current nature, extent, and severity of the Veteran's migraine headaches.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Finally, as this case must be remanded for the foregoing reasons, on remand, copies of any recent VA and private treatment records regarding the Veteran's bilateral foot disability, gastrointestinal disorders (i.e., GERD, gastric ulcer, hiatal hernia, and esophagitis), and migraine headaches should also be obtained.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the most recent VA treatment records on file are dated in June 2008.  Additionally, the Board notes that the only private treatment records on file are a December 2006 magnetic resonance image (MRI) of the head from Dr. Frank Kolodziej, and a January 2007 treatment note from Dr. Pedro Reyes Nieves.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his bilateral foot disability, gastrointestinal disorders (i.e., GERD, gastric ulcer, hiatal hernia, and esophagitis), and/or migraine headaches, to specifically include treatment records from 1) Dr. Pedro Reyes Nieves, dated since January 2007; and 2) Dr. Frank Kolodziej, dated since December 2006.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

2.  Obtain a complete copy of the Veteran's treatment records for his bilateral foot disability, gastrointestinal disorders (i.e., GERD, gastric ulcer, hiatal hernia, and esophagitis), and/or migraine headaches from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, dated since June 2008.   

3.  Then, schedule the Veteran for a VA gastrointestinal examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any foot disabilities found to be present.  In this regard, the Board points out that the record reveals diagnoses of with GERD, a hiatal hernia, a resolved gastric ulcer, and resolved Grade A esophagitis.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should discuss the significance, if any, of the Veteran's in-service treatment for esophagitis, hiatal hernia, GERD, and a gastric ulcer from November 2005 to January 2006.  The examiner should also specifically acknowledge and discuss the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) that his symptoms of heartburn first began during service and have continued since.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Also, schedule the Veteran for a VA orthopedic examination regarding his bilateral foot disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any foot disabilities found to be present.  In this regard, the Board points out that the record reveals diagnoses of plantar fibroma of the right foot, a cystic lesion of the medial band of the plantar fascia of the right foot, and plantar fasciitis.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current foot disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and discuss the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) that his bilateral foot pain first began during service and has continued since.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Also, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his migraine headaches.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner must indicate whether the Veteran experiences prostrating  attacks of his migraine headaches, and if so, state the frequency of such attacks, specifically noting whether the Veteran experiences 1) characteristic prostrating attacks an average of once every two months over the last several months; 2) characteristic prostrating attacks an average of once a month over the last several months; or 3) very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  In doing so, the examiner should acknowledge and discuss the significance, if any, of the December 2006 VA examiner's report that the Veteran experienced at least eight prostrating headaches in the three month period following separation from service,  the January 2007 VA neurologist's report that the Veteran had been experiencing headaches that were "oppressive" in nature, the March 2008 VA doctor's report that the Veteran experienced approximately two significant episodes of migraine pain per week with pain that was a ten out of ten, and the August 2008 VA examiner's opinion that the Veteran's migraine headaches had a significant effect on his occupation insofar as he had increased absenteeism from work and decreased stamina.  

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected migraine headaches.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include adequate responses to the specific opinions requested, the reports must be returned for corrective action.

7.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


